In re David Dene Martin, Applying for Stay of Execution and for Oral Argument, and Applying for Post-Conviction Relief, Nos. 80074, 80075, 80076, 80077. Parish of Lafourche.
CALOGERO, J.,
would grant a stay of execution and order an evidentiary hearing on this relator’s first post-conviction application for writ of habeas corpus. Relator should be permitted to present evidence in court in support of his contentions including (1) that his trial counsel was constitutionally ineffective in not presenting expert evidence or testimony relative to defendant’s mental state at time of the offense or of the effect of the drugs he was taking at the time upon his mental capacity to commit these crimes, (2) that the district attorney furnished the jurors with a crawfish dinner and was seen entering and leaving the room where the jurors were sequestered (which allegations I read to mean, by implication, that the jury was improperly influenced in its deliberations). These contentions may or may not be true, or provable with hard evidence. But before this Court permits relator’s execution relator should be given an opportunity to prove it and if so to have considered what effect these occurrences should have upon court approval of his execution.
DENNIS, J., dissents with reasons.